05/26/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0173


                                       OP 21-0173
                                   _________________

BETH MCLAUGHLIN,

            Petitioner,

      v.
                                                                   ORDER
The MONTANA STATE LEGISLATURE, and
the MONTANA DEPARTMENT OF
ADMINISTRATION,

            Respondents.
                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record.


                                                 For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    May 26 2021